SUHRHEINRICH, J., delivered the opinion of the court, in which MERRITT, C.J., KENNEDY, MILBURN, NELSON, RYAN, BOGGS, NORRIS, SILER, and BATCHELDER, JJ., joined. KEITH, J. (pp. 1393-1403), delivered a separate dissenting opinion, in which JONES and DAUGHTREY, JJ., joined and in which MARTIN and MOORE, JJ., joined in Parts I, II, and IILA MARTIN (p. 1403), JONES (pp. 1403-04), DAUGHTREY (p. 1404), and MOORE (p. 1404), JJ., delivered separate dissenting opinions, with Judge MARTIN also joining in Judge JONES’ dissent.
SUHRHEINRICH, Circuit Judge.
I. INTRODUCTION
Section 2 of the Voting Rights Act, as amended, prohibits any voting practice or procedure which results in “a denial or abridgement of the right of any citizen of the United States to vote on account of race or color, or [language].” 42 U.S.C. § 1973(a)(1988). Members of a minority group may establish a violation of this provision if they can show that as a result of a challenged practice or procedure, the political *1383processes leading to nomination or election in the State or political subdivision “are not equally open to participation by members of a class of citizens ... in that its members have less opportunity than other members of the electorate to participate in the political process and to elect representatives of their choice.” Id. § 1973(b). The question before the en banc court in this interlocutory appeal is whether members of two protected minority groups, each of insufficient numbers individually to make a prima facie case of voting dilution under the Voting Rights Act, may collectively seek § 2 protection by forming a “coalition” of minorities.
Plaintiffs, three African Americans and three persons of Hispanic national origin, brought a class action suit against defendant Kent County and the individual members of the Kent County Apportionment Committee alleging that the redistricting plan the committee proposed following the 1990 census violated § 2 of the Voting Rights Act by diluting minority influence. The district court denied defendants’ motion to dismiss for failure to state a claim, but granted their motion to certify the question of whether two protected minority groups may aggregate to pursue a § 2 vote dilution cause of action.
A divided panel of this court held that protected minorities máy join together and be treated as a single “protected class” under § 2. The majority reasoned that the ambiguity of the term “class of citizens,” coupled with the absence of any statutory language or legislative history to the contrary meant that classes of minorities from different ethnic backgrounds may aggregate to meet § 2 requirements. It also held that the context of the 1982 amendments supported its conclusion that the broad term “class of citizens” includes minority coalitions. The dissent stated that because the text of the Act does not recognize such suits, and nothing in the legislative history reflected even the possibility of such suits, the plaintiffs’ action was precluded.
The Supreme Court explicitly avoided resolving the issue before us in Growe v. Emison, 507 U.S. 25, 113 S.Ct. 1075, 122 L.Ed.2d 388 (1993), a case in which the Court reversed a district court finding that a Minnesota redistricting plan violated the Voting Rights Act. The Growe suit was brought by a group of plaintiffs which included African Americans and Native Americans. The Court assumed without deciding that a coalition suit was permissible, and dismissed because the Gingles criteria1 could not be satisfied. Id. 507 U.S. at 41, 113 S.Ct. at 1085.2 Only the Fifth Circuit has expressly held that coalition suits are permitted, provided that the plaintiffs can demonstrate the pres ence of the three Gingles factors. See Campos v. City of Baytown, 840 F.2d 1240 (5th Cir.), reh’g denied, 849 F.2d 943 (1988), cert. denied, 492 U.S. 905, 109 S.Ct. 3213, 106 L.Ed.2d 564 (1989); see also League of United Latin Am. Citizens v. Midland Indep. Sch. Dist., 812 F.2d 1494 (5th Cir.)(assuming African Americans and Mexican Americans could aggregate to pursue vote dilution claim), vacated and rev’d on state law grounds, 829 F.2d 546 (5th Cir.1987) (en bane)(hereinafter LULAC). All of the other circuits addressing minority coalition claims under § 2 have simply assumed they are permissible as long as the Gingles test is satisfied. See, e.g., Bridgeport Coalition for Fair Representation v. City of Bridgeport, 26 F.3d 271, 275 (2d Cir.), cert. granted and judgment vacated on different grounds, — U.S. -, 115 S.Ct. 35, 129 L.Ed.2d 931 (1994); Badillo v. City of Stockton, 956 F.2d 884, 891 (9th Cir.1992); Concerned Citizens of Hardee County v. Hardee County Bd. of Comm’rs, 906 F.2d 524, 526 (11th Cir.1990)(citing Campos and LULAC); Butts v. City of New York, 779 F.2d 141, 149 n. 5 (2d Cir.1985)(employing analysis from the Gingles district court opinion), cert. denied, 478 U.S. 1021, 106 S.Ct. 3335, 92 L.Ed.2d 740 (1986).
*1384Despite the tacit recognition of coalition suits by these courts, the legitimacy of such claims under § 2 has not gone unchallenged. In Campos, the defendants’ petition for rehearing by the Fifth Circuit en banc was denied over the vigorous dissent of Judge Higginbotham, who sought to have the entire court consider the issue. See Campos v. City of Baytown, 849 F.2d 943, 945 (5th Cir.1988) (hereinafter Campos Reh’g) (Higginbotham, J., dissenting from denial of reh’g en banc); LULAC, 812 F.2d at 1503 (Higginbotham, J., dissenting). See also League of United Latin Am. Citizens v. Clements, 999 F.2d 831, 894 & n. 2 (5th Cir.1993) (en banc) (Jones, J., concurring) (urging en banc court to “lay to rest minority coalition theory of vote dilution claims”; endorsing Judge Higginbotham’s dissents in Campos Reh’g and LULAC), cert. denied, — U.S. -, 114 S.Ct. 878, 127 L.Ed.2d 74 (1994).
II. FACTS3
Kent County, Michigan, is governed by a Board of Commissioners, and each member is elected from a single-member district.4 The Board has consisted of twenty-one members since its inception in 1968. In accordance with Michigan law, which requires redistricting after every United States census count, see Mich. Comp. Laws § 46.401 (1979), the five-member Kent County Apportionment Commission5 met upon publication of the 1990 census.
The 1990 United States census revealed that the population of Kent County, Michigan, grew from approximately 440,000 in 1980 to a population of 500,631 in 1990. Of that number, 438,294, or 87.5%, are white; 14,684, or 2.9%, are Hispanic American; and 39,432, or 7.9 %, are African American. African Americans and Hispanic Americans make up 9.2% of the voting age population in Kent County. Although the population of Kent County increased between censuses, the Apportionment Committee approved a plan that reduced the number of districts, and therefore Board members, from twenty-one to nineteen. The new plan established one district made up of a 78.3% minority population, district 17, which included 66.5% African Americans and 11.8% Hispanic Americans. No other district included significant numbers of both. Defendants submitted evidence that the twenty-one district apportionment would have been malappor-tioned after the 1990 census, with district 6 containing more than 29,000 persons and district 17 containing less than 21,000 persons.
Plaintiffs charged defendants of packing district 17 with an excessive percentage of minority voters and of splitting the remaining minority voters among districts dominated by large white majorities. Plaintiffs proposed instead a plan that retained twenty-one districts, two of which contained a majority population of minorities, at 68% and 65%, respectively. One of the districts included both African Americans and Hispanic Americans in order to establish sufficient numbers and satisfactory geographical compactness.
Plaintiffs sought a preliminary injunction to enjoin defendants from implementing their plan and to require defendants to execute an apportionment plan that would include two districts in which minorities constituted voting majorities. The district court denied plaintiffs’ motion on March 19, 1992, finding little likelihood of success on the merits because plaintiffs failed to demonstrate that Hispanics and African Americans were a politically cohesive group, as required by Cin-*1385gles. Nixon v. Kent County, 790 F.Supp. 738 (W.D.Mich.1992). Defendants later filed a motion to dismiss, arguing that coalition claims are not covered by § 2. The district court denied the motion on December 23, 1992, holding that aggregation of minorities is permissible under the Act. The same day, the district court also granted defendants’ motion to certify the issue to this court pursuant to 28 U.S.C. § 1292(b) (1988).
On March 30, 1993, this court granted defendants’ petition for permission to appeal. The NAACP Legal Defense and Educational Fund, Inc. (“NAACP”) was allowed to file an amicus brief. The panel issued its original opinion on September 12, 1994, affirming the district court. Nixon v. Kent County, 34 F.3d 369 (6th Cir.1994)(vacated). The panel decision was vacated and en banc review granted by order of November 21, 1994. Nixon v. Kent County, 34 F.3d 383 (6th Cir.1994)(en banc).
III. THE STATUTE
Section 2 of the Voting Rights Act provides:
(a) No voting qualification or prerequisite to voting or standard, practice, or procedure shall be imposed or applied by any State or political subdivision in a manner which results in a denial or abridgement of the right of any citizen of the United States to vote on account of race or color, or in contravention of the guarantees set forth in section 1973b(f)(2) of this title, as provided in subsection (b) of this section.
(b) A violation of subsection (a) of this section is established if, based on the totality of circumstances, it is shown that the political processes leading to nomination or election in the State or political subdivision are not equally open to participation by members of a class of citizens protected by subsection (a) of this section in that its members have less opportunity than other members of the electorate to participate in the political process and to elect representatives of their choice. The extent to which members of a protected class have been elected to office in the State or political subdivision is one circumstance which may be considered: Provided, That nothing in this section establishes a right to have members of a protected class elected in numbers equal to their proportion in the population.
42 U.S.C. § 1973 (1988)(emphasis in original).6
In Thornburg v. Cingles, 478 U.S. 30, 106 S.Ct. 2752, 92 L.Ed.2d 25 (1986), the Supreme Court interpreted the language of § 2 as requiring three “necessary preconditions” for determining whether use of a multimem-ber voting district system has the effect of diluting a minority group’s voting power in violation of § 2:
First, the minority group must be able to demonstrate that it is sufficiently large and geographically compact to constitute a majority in a single-member district. ... Second, the minority group must be able to show that it is politically cohesive.... Third, the minority must be able to demonstrate that the white majority votes sufficiently as a bloc to enable it — in the absence of special eircum-*1386stances, ... to defeat the minority’s preferred candidate.
Id. at 50-51, 106 S.Ct. at 2766-67 (internal citations omitted). Once these three “preconditions” are satisfied, the plaintiff class must also show that, under the “totality of circumstances,” it does not possess the same opportunities to participate in the political process as other voters. Id. at 48-49 & n. 15, 106 S.Ct. at 2765-66 & n. 15; Clarke v. City of Cincinnati, 40 F.3d 807, 811 (6th Cir.1994), cert. denied, — U.S. -, 115 S.Ct. 1960, 131 L.Ed.2d 851 (1995).
Although Gingles did not decide whether these “necessary preconditions” would apply to single-member districts, 478 U.S. at 47 n. 12, 106 S.Ct. at 2764-65 n. 12, the Supreme Court extended Gingles to § 2 claims involving single-member districts in Growe, 507 U.S. at 40, 113 S.Ct. at 1084.
In this appeal, we consider the threshold issue of whether two minority groups may make a collective attempt to satisfy the Gin-gles criteria to state a vote dilution claim.
IV. ANALYSIS
A. The Text
We review the decision of the district court concerning questions of statutory interpretation de novo. In re First Truck Lines, Inc. v. Noland, 48 F.3d 210, 213 (6th Cir.1995), cert. granted, — U.S. -, 116 S.Ct. 558, 133 L.Ed.2d 458 (1995)(No. 95-323). “The starting point in interpreting a statute is its language, for ‘[i]f the intent of Congress is clear, that is the end of the matter.’ ” Good Samaritan Hosp. v. Shalala, 508 U.S. 402, 409, 113 S.Ct. 2151, 2157, 124 L.Ed.2d 368 (1993)(quoting Chevron U.S.A. Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 842, 104 S.Ct. 2778, 2781, 81 L.Ed.2d 694 (1984)); Noland, 48 F.3d at 213-14. Our interpretation of legislative acts is limited, for “[i]f the statutory language is unambiguous, in the absence of a clearly expressed legislative intent to the contrary, that language must ordinarily be regarded as conclusive.” Reves v. Ernst & Young, 507 U.S. 170, 177, 113 S.Ct. 1163, 1169, 122 L.Ed.2d 525 (1998) (citations and internal quotations omitted).
Departure from the language of the legislature and resort to judicially created rules of statutory construction is appropriate only in the “rare cases [in which] the literal application of a statute will produce a result demonstrably at odds with the intentions of its drafters ... or when the statutory language is ambiguous.” Kelley v. E.I. DuPont de Nemours & Co., 17 F.3d 836, 842 (6th Cir.1994) (citation and internal quotations omitted). See also Noland, 48 F.3d at 214. The plain meaning of the statute controls the court’s interpretation in all other instances. Kelley, 17 F.3d at 842.
With these principles in mind, we turn to the language of the statute. Even the most cursory examination reveals that § 2 of the Voting Rights Act does not mention minority coalitions, either expressly or conceptually. Moreover, § 2 consistently speaks of a “class” in the singular. The Act protects a citizen’s right to vote from infringement because of, or “on account of,” that individual’s race or color or membership in a protected language minority. See 42 U.S.C. § 1973(a). Subsection (b) of § 1973, which describes the proof necessary to establish a violation, requires a showing “that the political processes ... are not equally open to participation by members of a class of citizens protected by subsection (a)....” 42 U.S.C. § 1973(b)(emphasis added). Nothing in the clear, unambiguous language of § 2 allows or even recognizes the application of the Voting Rights Act to coalitions as urged by plaintiffs.
If Congress had intended to sanction coalition suits, the statute would read “participation by members of the classes of citizens protected by subsection (a)” or more simply, “participation by citizens protected by subsection (a).” Moreover, the central element necessary to establish a violation is a showing that “its members have less opportunity than other members of the electorate ...,” id. (emphasis added), not that “their members have less opportunity.” Finally, Congress declared in subsection (b) that “[t]he extent to which members of a protected class have been elected” is one circumstance which may be considered. Id. (emphasis added). *1387As in prior instances, if Congress had intended to authorize coalition suits, the phrase would more naturally read: “[t]he extent to which members of the protected classes have been elected.” See Clements, 999 F.2d at 894 (Jones, J., concurring) (1982 amendment offers no textual support for a minority aggregation theory; “[i]t speaks only of ‘class of citizens’ and ‘a protected class’... [h]ad Congress chosen explicitly to protect minority coalitions it could have done so by defining the ‘results’ test in terms of protected classes of citizens”). “The Legislature must be presumed to know the meaning of words, and to have used the words advisedly.” 73 Am. Jur.2d Statutes § 393 (1974). See also Pope by Pope v. East Brunswick Bd. of Educ., 12 F.3d 1244, 1249 (3d Cir.1993).
A textual analysis of § 2 reveals no word or phrase which reasonably supports combining separately protected minorities. Thus, as aptly expressed by Judge Jones of the Fifth Circuit:
According to customary legal analysis, there should be no need to discuss the minority coalition theory of vote dilution because the text of the Voting Rights Act does not support it.
Clements, 999 F.2d at 894 (Jones, J., concurring). See also Kelley, 17 F.3d at 842.
B. Other Authority
Because the statute is clear, resort to the legislative history is unnecessary and improper. In fact, neither party contends that the extensive legislative history of the Act contains any direct evidence that Congress even contemplated coalition suits, far less intended them. The committee report for the 1975 amendments does not make any reference, implicit or explicit, to the issue of aggregation.7 See S.Rep. No. 295, 94th Cong., 1st Sess. 1 (1975) U.S.Code Cong. & Admin.News 1975 p. 774. Neither do the subsequent reports for the 1982 amendments.8 See S.Rep. No. 417, 97th Cong., 2d Sess. 28 (1982), reprinted in 1982 U.S.C.C.A.N. 177,205. See also Katharine I. Butler & Richard Murray, Minority Vote Dilution Suits and the Problem of Two Minority Groups: Can a “Rainbow Coalition” Claim the Protection of the Voting Rights Act?, 21 Pac. L.J. 619, 642 (1990)(“The voluminous legislative history surrounding the [1982] amendment to Section 2 contains no reference to a ‘coalition’ suit.”); Rick G. Strange, Application of Voting Rights Act to Communities Containing Two or More Minority Groups — When is the Whole Greater Than the Sum of the Parts?, 20 Tex. Tech L.Rev. 95, 111-12 & n.99 (1989) (“Congress provided no answer in either the Act’s wording or in accompanying committee reports,” concerning coalition suits).
Faced with the absence of legislative history to support their position, plaintiffs and the NAACP first argue that we should be swayed by the unanimous authority to the contrary. See International Soc’y for Krishna Consciousness, Inc. v. Lee, 925 F.2d 576, 580 (2d Cir.1991)(where there is considerable weight of unanimous authority, creation of circuit conflict “must be baned [sic] on an abiding conviction that the view of several circuits is unreasonable, lest the Supreme Court’s ability to resolve conflicts among the circuits be- impaired by the sheer number of circuit conflicts”), aff'd in part, 505 U.S. 672, 112 S.Ct. 2701, 120 L.Ed.2d 541 (1992). In the leading case on the subject, Campos, supra,9 African-American and Hispanic-*1388American voters of Baytown, Texas, challenged the city’s at-large system of electing councilmen. Because neither the African Americans nor the Hispanic Americans by themselves were numerous enough to constitute a majority in a single-member district, the district court allowed the two groups to combine and held that a majority-minority district should be created. Campos, 840 F.2d at 1242. The Fifth Circuit affirmed the use of coalitions, stating:
There is nothing in the law that prevents plaintiffs from identifying the protected aggrieved minority to include both Blacks and Hispanics. Section 1973(a) protects the right to vote of both racial and language minorities. Congress itself recognized “that voting discrimination against citizens of language minorities is pervasive and national in scope,” and similar discrimination against Blacks is well documented. If, together, they are of such numbers residing geographically so as to constitute a majority in a single member district, they cross the Gingles threshold as potentially disadvantaged voters.
Id. at 1244 (citations omitted). We, however, share the concerns articulated by Judge Higginbotham in his dissent from the denial of rehearing in Campos:
This is a disturbing reading of a uniquely important statute, and one with the potential to affect the very structure of every school district, county, and city government in most states of this nation. It is puzzling then that the panel opinion cites no authority and offers no reasoning to support its fiat.
To the contrary, the pronouncement, despite its Olympian ring, is no more than the result of asking the wrong question. The question is not whether Congress in the Voting Rights Act intended to prohibit such coalitions; instead, the proper question is whether Congress intended to protect those coalitions. A statutory claim cannot find its support in the absence of prohibitions.... Thus, even if the panel had attempted to support its fiat with inferences of intent gleaned from the statute, it would not have been proper to do so.
Campos Reh’g, 849 F.2d at 944-45 (Higginbotham, J., dissenting) (footnote omitted).
As noted, only the Fifth Circuit has squarely addressed the issue presented to this en banc court. The remaining courts have merely assumed coalitions are proper without further reflection. Although we do not take lightly disagreement with the views of our sister circuits, we are not constrained to follow them if, in our opinion, they are based upon an incomplete or incorrect analysis. See Atchison, Topeka & Santa Fe Ry. v. Pena, 44 F.3d 437, 443 (7th Cir.1994)(“while we carefully consider the opinions of our sister circuits, we certainly do not defer to them ... [o]ur duty is to independently decide our own cases, which sometimes results in disagreements with decisions of the other cireuits”)(internal citation omitted), cert. granted, — U.S.-, 115 S.Ct. 2575, 132 L.Ed.2d 826 (1995). Given the settled principles of statutory interpretation, which none of the aforementioned courts acknowledged, let alone applied, and § 2’s clear text, we decline plaintiffs’ invitation to follow suit.
C. Expansive Trend
Taking another tack, plaintiffs and the NAACP next argue that an expansive interpretation of the Act is warranted by its broad remedial purposes. They attempt to analogize the present case to Chisom v. Roemer, 501 U.S. 380, 111 S.Ct. 2354, 115 L.Ed.2d 348 (1991), in which the Supreme Court held that the Voting Rights Act applied to the election of judges, despite Congress’ use of the word *1389“representatives” in the 1982 amendments to the Voting Rights Act. See 42 U.S.C. § 1973(b). In so holding, the Court observed that the Voting Rights Act had been enacted with a broad remedial purpose and, therefore, it “should be interpreted in a manner that provides ‘the broadest possible scope’ in combatting racial discrimination.” Chisom, 501 U.S. at 403, 111 S.Ct. at 2368 (quoting Allen v. State Bd. of Elections, 393 U.S. 544, 567, 89 S.Ct. 817, 832-33, 22 L.Ed.2d 1 (1969)). The Court rejected the idea that “representatives” somehow excludes judges “because we are convinced that if Congress had such an intent, Congress would have made it explicit in the statute, or at least ... mentioned it at some point in the unusually extensive legislative history....” Id. at 396, 111 S.Ct. at 2364-65. Relying on Chisom, plaintiffs and the NAACP argue that under a broad construction, coalition suits should be permitted because Congress did not specifically exclude them.
Plaintiffs’ reliance on Chisom is misplaced. In Chisom, it was “undisputed that § 2 applied to judicial elections prior to the 1982 Amendment.” Chisom, 501 U.S. at 390, 111 S.Ct. at 2361-62. The crux of that decision was that Congress, having specifically covered judicial elections in prior versions of the Act, should not be considered to have withdrawn that protection absent some strong indication in either the text or the legislative history. Chisom, 501 U.S. at 395-96, 111 S.Ct. at 2364-65. In other words, for Congress to withdraw, “without comment, an important category of elections from [§ 2] ... [would be] ... anomalous.” Id. at 404, 111 S.Ct. at 2368-69.
Unlike Chisom, here it is undisputed that the Voting Rights Act has never permitted coalition suits by its terms, and that no mention is made of them anywhere in the legislative history. Thus, we do not reach questions regarding the scope of protections provided by the Act, because we are detained by a more fundamental query: Did Congress intend to protect coalitions in the first place? If minority coalitions are not a protected class, the remedial nature of the Voting Rights Act is irrelevant. See Clements, 999 F.2d at 896 (Jones, J., concurring)(“[s]tating that certain types of elections are within Section 2 is a definitional exercise ... [b]ut it is a remedial exercise to decide whether to apply the results test to a minority coalition united not by race or language but only by their desire to advance a particular agenda”).
In a similar vein, plaintiffs and the NAACP contend that, given Congress’ expressed intention to expand § 2 protection in the 1975 and 1982 amendments, not allowing minority coalition claims would be wholly inconsistent with the purpose of the Voting Rights Act. The 1965 Act prohibited any practice that abridged the right of any citizen to vote “on account of race or color.” Chisom, 501 U.S. at 392, 111 S.Ct. at 2362-63 (citing 79 Stat. 437). It offered legislative protection to African-American voters only. Angelo N. Ancheta & Kathryn K. Imahara, Multi-Ethnic Voting Rights: Redefining Vote Dilution in Communities of Color, 27 U.S.F. L.Rev. 815, 815 & n. 2 (1993)(Voting Rights Act was originally enacted as protective legislation for disenfranchised African Americans in the Deep South)(citing S.Rep. No. 417, 97th Cong., 2d Sess. 4-7 (1982), reprinted in 1982 U.S.C.C.A.N. 177, 181-84); see also H.R.Rep. No. 439, 89th Cong., 1st Sess. 23 (1965), reprinted in 1965 U.S.C.C.A.N. 2437, 2440. In 1975, Congress expanded the original prohibition against discrimination “ ‘on account of race or color’ ” to include “ ‘race or color, or in contravention of the guarantees set forth in section 4(f)(2)’ of the Act.” Chisom, 501 U.S. at 392, 111 S.Ct. at 2362 (citing 89 Stat. 402). The new subsection (f)(b)(2) brought within the statute’s purview members of “a language minority group,” see id. at 393 n. 18, 111 S.Ct. at 2363 n. 18 (citing 89 Stat. 401), then identified as those of Hispanic origin, American Indians, Asian Americans and Alaskan natives. 42 U.S.C. § 1973b(f)(l); see S.Rep. No. 295, 94th Cong., 1st Sess. 8 (1975), reprinted in 1975 U.S.C.C.A.N. 774, 790. The 1982 amendments “further expanded the protection afforded by § 2,” id. at 392, 111 S.Ct. at 2362, by abrogating City of Mobile v. Bolden, 446 U.S. 55, 100 S.Ct. 1490, 64 L.Ed.2d 47 (1980) (holding that “vote dilution” claims were actionable only if challenged practice was product of purposeful discrimination).
*1390It is certainly true that the 1975 and 1982 amendments reflect that Congress expanded the Act to cover an additional protected class (i.e., language minorities) and that it reduced the burden on minority plaintiffs by reversing the rule of Bolden in the 1982 amendment. (See supra, pp. 12-13 note 8.) The amendments do not, however, reflect a broad and boundless “trend” to expand the Act to protect classes not described in the Act, or to protect combinations of classes not described in the Act, including coalition minorities. “That each of these groups [included in the 1975 amendments] was separately identified indicates that Congress considered members of each group and the group itself to possess homogeneous characteristics. By negative inference, Congress did not envision that each defined group might overlap with any of the others or with blacks.” Clements, 999 F.2d at 894 (Jones, J., concurring)(citing Hunter, The 1975 Voting Rights Act and Language Minorities, 25 Cath. U.L.Rev. 250, 254-57 (1986); Butler & Murray, supra, 21 Pac. L.J. at 624-25).
This argument further overlooks the fact that the 1982 amendments were heavily contested, and ultimately were passed only because of the inclusion of the proviso in 42 U.S.C. § 1973(b) which warns that the Act should not be interpreted to establish a right to proportional representation. See McGhee v. Granville County, 860 F.2d 110, 117 (4th Cir.1988)(proscription is very significant part of § 2 since passage of that section turned on “the addition to § 2(b) of the ‘Dole Compromise’ proviso, which specifically disclaimed any legislative intent to establish any ‘right’ of proportional representation”); LULAC, 812 F.2d at 1503 (Higginbotham, J., dissentingXproviso in 1982 amendment was political compromise). See generally Thomas M. Boyd & Stephen J. Markman, The 1982 Amendments to the Voting Rights Act: A Legislative History, 40 Wash. & Lee L.Rev. 1347 (1983). This compromise reflects a recognition by many in Congress that the Voting Rights Act represents a significant intrusion into the rights of states and their subdivisions to manage local governance as they will, as well as a significant invitation to undermine the one-person-one-vote principle.10 Although the aims of the Voting Rights Act are laudable, this delicate balance provides additional evidence that the words of the 1982 amendment were chosen with particular care and courts should be cautious in construing them.
Plaintiffs’ and the NAACP’s argument confuses what Congress has done with what, in their view, Congress should have done. It is not, however, for this court to accomplish by construction what Congress has failed to do by legislation. United States v. Rodgers, 466 U.S. 475, 484, 104 S.Ct. 1942, 1948, 80 L.Ed.2d 492 (1984)(“Resolution of the pros and cons of whether a statute should sweep broadly or narrowly is for Congress.”). Nor is this court permitted to “rewrite laws so that they may address more precisely the particular problems Congress had in mind.” Block v. Meese, 793 F.2d 1303, 1310 (D.C.Cir.), cert. denied, 478 U.S. 1021, 106 S.Ct. 3335, 92 L.Ed.2d 740 (1986). Instead, we must apply the law as Congress has written it. Where the plain language of the statute resolves the question before us, our work is done. As Judge Higginbotham stated, “[pjlaying with the structure of local government in an effort to channel political factions is a heady game; we should insist that Congress speak plainly when it would do so.” Campos Reh’g, 849 F.2d at 945 (Higginbotham, J., dissenting).
D. Policy Concerns
Policy considerations underscore the conclusion that Congress did not authorize coalition lawsuits under the Voting Rights Act. First, the Voting Rights Act is premised upon congressional “findings” that each of the protected minorities is, or has been, the subject of pervasive discrimination and exclusion from the electoral process. Thus, many minorities in society, e.g., Eastern European immigrants or minorities from the Indian subcontinent, are not protected under the Act. The remedies of the Act only extend to members of a minority specifically protected *1391by Congress. Everyone else must proceed under the more difficult, “one person, one vote,” constitutional test and its required element of intentional discrimination.
A coalition of protected minorities is a group of citizens about which Congress has not made a specific finding of discrimination, but who nevertheless seek to avoid the more difficult constitutional burden by proceeding under § 2. Simply because Congress has found that African Americans have been discriminated against and because Congress has made the same finding regarding Hispanic Americans, there is no basis for presuming such a finding regarding a group consisting of a mixture of both minorities. Campos Reh’g, 849 F.2d at 945 (Higginbotham, J., dissenting)(“Congress recognized that language and racial minorities share many disabilities ... [t]o assume, however, that a group composed of both minorities is itself a protected minority is an unwarranted extension of congressional intent”). This is even more true when the findings were made a decade apart and the bases for the two findings are different (i.e., Congress found that African Americans had been disadvantaged specifically by reason of race, while Hispanic Americans had been disadvantaged by reason of language and education). See 42 U.S.C. § 1973b(f)(l); Butler & Murray, supra, 21 Pac. L.J. at 642-45.
Second, as Judge Higginbotham pointed out, a coalition theory could just as easily be advanced as a defense in Voting Rights Act cases, a position that courts would be logically bound to accept if plaintiff coalitions were allowed, yet a position at odds with congressional purpose. Campos Reh’g, 849 F.2d at 946 (Higginbotham, J., dissenting). The possibility of defendants drawing district lines so as to “pack” districts with African Americans and Hispanic Americans, thereby submerging the distinct interests of the two groups, casts further doubt on the majority’s conclusion that Congress intended to protect coalitions of minorities. Id; see also Clements, 999 F.2d at 896 (Jones, J., concurring).
Not only would acceptance of the coalition theory give an additional tool to legislators bent on furthering an invidious intent, it would also serve to frustrate those who, in good faith, seek to draw district lines according to the Voting Rights Act’s nebulous requirements. If district lines are drawn pursuant to a plan to enhance the political impact of minorities separately, the plan faces potential challenge by a coalition of minorities claiming that greater influence could have been achieved had the minorities been “lumped” together. If, on the other hand, the lines are drawn to accommodate all minorities together, the plan faces potential challenge by an individual minority group on the ground that its influence could have been enhanced had it been treated separately. In both situations, courts and legislatures would be forced to “choose” between protected groups when drawing district lines. For this court to give the states, under the Voting Rights Act, a puzzle which is difficult to solve is one thing. To give the states, under the guise of “construction,” a puzzle which is impossible to solve is quite another. Yet an impossible puzzle is precisely the result urged by plaintiffs.
Third, Congress’ adoption of the pre-Bol-den test limits violations of the Act to cases in which a minority has been prevented from electing its own representative. Chisom, 501 U.S. at 396-98, 111 S.Ct. at 2364-66 (inability to elect is necessary, though not sufficient, to prove a violation of 42 U.S.C. § 1973). As construed in Gingles, the test enacted by Congress in the 1982 Voting Rights Act amendments requires a showing that the minority is sufficiently numerous and geographically compact to constitute a majority in a single-member district. Gingles, 478 U.S. at 50-51, 106 S.Ct. at 2766-67. This necessarily recognizes that, in some cases, a minority will not be numerous enough to prove a violation of the Voting Rights Act because it fails to “constitute a majority in a single member district.” Clements, 999 F.2d at 895 (Jones, J., concurring) (citing Gingles, 478 U.S. at 50 & n. 17, 106 S.Ct. at 2766 & n. 17). Permitting coalition suits effectively eliminates this obstacle, id. at 896, or, at the very least, limits it to cases in which the total of all the protected minorities is less than a majority in any one district.
Finally, and most persuasively, when members of various protected minorities “join *1392forces,” they do so for the same reason that any two groups coalesce, i.e., to further their mutual political goals. Thus, an African-American/Hispanic-American coalition might elect an African-American representative, or a Hispanic-American one, or some other person, depending upon whom the members of the coalition believe will best protect their shared interests. Permitting such political coalitions the advantage of Voting Rights Act protection, however, risks wrenching the Act from its ideological and constitutional foundations, as well as “dilut[ing] its effectiveness as a measure of the causal relationship among statutory disability, election structures or processes, and election outcomes.” Campos Reh’g, 849 F.2d at 945 (Higginbotham, J., dissenting). Judge Higginbotham explained in his dissent from the denial of rehearing in Campos that:
A group tied by overlapping political agendas but not tied by the same statutory disability is no more than a political alliance or coalition.... I explained [in LU-LAC ] that:
The purpose of the Act is to redress racial or ethnic discrimination which manifests itself in voting patterns or electoral structures. The tie to race or national origin in Justice Brennan’s opinion in Gingles is the raw correspondence in votes and outcome. Its three step inquiry assumes a group unified by race or national origin and asks if it is cohesive in its voting. If a minority group lacks a common race or ethnicity, cohesion must rely principally on shared values, socio-economic factors, and coalition formation, making the group almost indistinguishable from political minorities as opposed to racial minorities. At the least, concluding that a political group lacking the cementing and predictive force of common race or national origin is nonetheless politically cohesive under Gingles is a difficult undertaking with significant risks. The risks include the reality that diluting the requirement of cohesion expands the mission of the Act beyond the treatment of present-day manifestations of chronic bigotry to a more general device for accommodating majority government and plural constituents — thereby revealing a distrust of the ability of our republican government to do so.
Campos Reh’g, 849 F.2d at 945 (Higginbotham, J., dissenting)(quoting LULAC, 812 F.2d at 1504 (Higginbotham, J., dissenting)). See also Clements, 999 F.2d at 894 (Jones, J., concurring)(endorsing Judge Higginbotham’s view and noting that “crucial problem inherent in the minority coalition theory ... is that it transforms the Voting Rights Act from a statute that levels the playing field for all races to one that forcibly advances contrived interest-group coalitions or racial or ethnic minorities”). See generally Strange, supra, 20 Tex.Tech.L.Rev. at 125 (“If we accept the notion that any group of individuals who share [certain values and socioeconomic factors and having the ability to form coalitions] are entitled to a certain degree of electoral success, then we are in effect criticizing our republican form of government, in which political minorities often fail to attain a level of success consistent with their numbers.”); Butler & Murray, supra, 21 Pac. L.J. at 648-49 (“A group that is too small to be expected to win a seat, were it purely a political group, cannot legitimately have heightened expectations because the basis for the group’s existence is tied to the race of its members.”).
Groups whose ideas or candidates do not obtain a majority of votes lose. LULAC, 812 F.2d at 1507 (Higginbotham, J., dissenting)(“the essence of our republican arrangement is that voting minorities lose”). That is not an unfortunate by-product of democracy, but is rather the purpose of democracy. The Equal Protection Clause, the Fifteenth Amendment and the Voting Rights Act are aimed only at ensuring equal political opportunity: that every person’s chance to form a majority is the same, regardless of race or ethnic origin. See LULAC, 812 F.2d at 1504 (Higginbotham, J., dissentingXpurpose of Act is to provide racial and ethnic minorities with vote they would have had absent discrimination). Coalition suits provide minority groups with a political advantage not recognized by our form of government, and not authorized by the constitutional and statutory underpinnings of that structure.
*1393V. CONCLUSION
Passage of the Voting Rights Act heightened federal judicial involvement in apportionment. Miller v. Johnson, — U.S.-, -, 115 S.Ct. 2475, 2501, 132 L.Ed.2d 762 (1995)(Ginsburg, J., dissenting). The fact remains, however, that “reapportionment is primarily the duty and responsibility of the State through its legislature or other body,” Chapman v. Meier, 420 U.S. 1, 27, 95 S.Ct. 751, 766, 42 L.Ed.2d 766 (1975), as allocated by the Constitution, Miller, — U.S. at-, 115 S.Ct. at 2500 (Ginsburg, J., dissenting)(citing U.S. Const., art. I, § 2); Growe, 507 U.S. at 34, 113 S.Ct. at 1081), and federal judicial review represents a “serious intrusion” on that function. Id. at-, 115 S.Ct. at 2487. Plaintiffs’ and the NAACP’s “broad” construction rationale masks their addition to the statute of a fundamentally different kind of protection never contemplated by Congress, and one which risks running afoul of the express prohibition against proportional representation in § 2. A “broad” construction, the Supreme Court’s language makes clear, should only be employed to give effect to Congress’ remedial purpose, not our own. The language of the Voting Rights Act does not support a conclusion that coalition suits are part of Congress’ remedial purpose and, as previously discussed, there are compelling reasons to believe that they are not.
For these reasons, we REVERSE the district court’s decision and REMAND for further proceedings not inconsistent with this opinion.

. Thornburg v. Gingles, 478 U.S. 30, 106 S.Ct. 2752, 92 L.Ed.2d 25 (1986). For a discussion of the Gingles test, see section III of this opinion, pp. 1385-86.


. The Growe court held that the plaintiffs failed to show vote dilution because they failed to prove "political coliesiveness” of the minority groups, the second of Gingles's three requirements. Growe v. Emison, 507 U.S. 25, 40, 113 S.Ct. 1075, 1084, 122 L.Ed.2d 388 (1993).


. The following facts are derived from the plaintiffs’ first amended complaint and the district court's opinion denying the preliminary injunction. See Nixon v. Kent County, 790 F.Supp. 738 (W.D.Mich.1992). Because we are reviewing the district court's denial of defendants’ motion to dismiss, we must assume, as did the district court, that all pleaded facts are true.


. "A single-member district system is one in which the political unit, a county, for example, is divided into a number of sections (districts), each one of which elects a single representative." Ka-tilarme I. Butler & Richard Murray, Minority Vote Dilution Suits and. the Problem of Two Minority Groups: Can a "Rainbow Coalition" Claim the Protection of the Voting Rights Act?, 21 Pac. L.J. 619, 625 n.12 (1990).


.The Kent County Apportionment Commission is composed of the county clerk, the county treasurer, the prosecuting attorney, and the chairs of the two major political parties in the county. See Mich. Comp. Laws Ann. § 46.403 (1979).


. 42 U.S.C. § 1973b, referenced in § 1973(a), states in relevant part:
(f)(1) The Congress finds that voting discrimination against citizens of language minorities is pervasive and national in scope. Such minority citizens are from environments in which the dominant language is other than English. In addition they have been denied equal educational opportunities by State and local governments, resulting in severe disabilities and continuing illiteracy in the English language. The Congress further finds that, where State and local officials conduct elections only in English, language minority citizens are excluded from participating in the electoral process. In many areas of the country, this exclusion is aggravated by acts of physical, economic, and political intimidation. The Congress declares that, in order to enforce the guarantees of the fourteenth and fifteenth amendments to the United States Constitution, it is necessary to eliminate such discrimination by prohibiting English-only elections, and by prescribing other remedial devices.
(2) No voting qualification or prerequisite to voting, or standard, practice, or procedure shall be imposed or applied by any State or political subdivision to deny or abridge the right of any citizen of the United States to vote because he is a member of a language minority group.
42 U.S.C. § 1973b(f)(1988).


. In fact, throughout the extensive legislative history of the Act, Congress has only once addressed the aggregation of separately protected groups and then in the negative. See 42 U.S.C. § 1973b(f)(3) (language minorities may not aggregate their numbers for purposes of meeting the threshold numeric requirements for foreign-language ballots of 42 U.S.C. § 1973b).


. Obviously, because "language minorities” were not protected until 1975, “coalition" suits were not possible in early Voting Rights Act litigation. Nor did plaintiffs proceed as coalitions under the Fourteenth Amendment, one person, one vote cases. Not until Congress amended the Voting Rights Act in 1982 by substituting the tests of White v. Regester, 412 U.S. 755, 93 S.Ct. 2332, 37 L.Ed.2d 314 (1973) and Whitcomb v. Chavis, 403 U.S. 124, 91 S.Ct. 1858, 29 L.Ed.2d 363 (1971) for the "intent” test the Supreme Court had applied in Mobile v. Bolden, 446 U.S. 55, 100 S.Ct. 1490, 64 L.Ed.2d 47 (1980), did the concept of coalition suits arise.


. In League of United Latin Am. Citizens v. Midland Indep. Sch. Dist., 812 F.2d 1494 (5th Cir.), vacated and rev’d on state law grounds, 829 F.2d 546 (5th Cir.1987)(en banc), which preceded *1388Campos v. City of Baytown, 840 F.2d 1240 (5th Cir.), reh'g denied, 849 F.2d 943 (1988), cert. denied, 492 U.S. 905, 109 S.Ct. 3213, 106 L.Ed.2d 564 (1989), the original panel affirmed the district court's treatment of African-American and Hispanic-American voters as a cohesive voting unit despite Judge Higginbotham's protest. The en banc court later vacated the panel decision and affirmed the district court opinion on grounds unrelated to the Voting Rights Act. The entire court for the Fifth Circuit was once again presented with the issue in League of United Latin Am. Citizens v. Clements, 999 F.2d 831, 894 (5th Cir.1993)(en banc). The court once again resolved the dispute on alternative grounds. See Clements, 999 F.2d at 894 & n. 1 (Jones, J., concurring).


. See Reynolds v. Sims, 377 U.S. 533, 84 S.Ct. 1362, 12 L.Ed.2d 506 (1964)(holding that Fourteenth Amendment prohibits diluting right of citizens to vote by maintaining malapportioned districts).